—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: We conclude that Supreme Court did not improvidently exercise its discretion in setting aside the jury’s award of damages to plaintiff on the ground that it materially deviated from what is considered reasonable compensation (see, Cochetti v Gralow, 192 AD2d 974, 975). We conclude, however, that the court should have granted plaintiffs request to increase the award of zero dollars for future pain and suffering and ordered a new trial only if defendant Ko-En Huang, M.D., refused to stipulate to an increased award. From our review of the record, we conclude that an award of $30,000 for future pain and suffering constitutes reasonable compensation. The court’s first ordering paragraph is, therefore, modified to provide that the motion of plaintiff to set aside the verdict, as it pertains to damages, is granted and a new trial is ordered on future pain and suffering only with respect to defendant Ko-En Huang, M.D., unless he stipulates within 20 days of service of a copy of the order of this Court, with notice of entry, to an increased award of damages of $62,142 ($2,142 for lost wages, $30,000 for past pain and suffering and $30,000 for future pain and suffering).
We have reviewed the remaining contentions raised on the
*994appeal and cross appeal and conclude that they are without merit. (Appeals from Order of Supreme Court, Monroe County, Calvaruso, J.—Set Aside Verdict.) Present—Denman, P. J., Balio, Lawton, Callahan and Doerr, JJ.